Citation Nr: 1716486	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to herbicide agent and ionizing radiation exposures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO denied service connection for thyroid cancer.  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012. 

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned granted a 60-day abeyance period after the hearing for submission of additional evidence.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted.

The Veteran alleges that he developed thyroid cancer due to various exposures during service, and that service connection for residual disabilities is warranted.

Personnel records show that the Veteran served in the waters of the Republic of Vietnam aboard the USS Boston CA-69 from June 28, 1969 to October 7, 1969.  They confirm that he took seven days of leave from June 28, 1969 to July 4, 1969 while he was assigned to this ship.  An additional service department record confirms that the USS Boston CA-69 was in the Republic of Vietnam Demilitarized Zone (DMZ) for the entire period of his leave.  The Veteran has made several assertions of herbicide agent exposure.  He reported that his ship entered inland waterways, that he set foot in Vietnam while docked at Da Nang Harbor, that he witnessed aerial spraying of chemicals believed to be herbicide agents and that the ship's water was contaminated by herbicide agents.  See December 2016 Veteran statement; November 2016 Board hearing transcript, p.5; December 2012 substantive appeal.  Given the service records cited above and the Veteran's recollections of service, the current evidence suggests that he is entitled to a presumption of in-service herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Moreover, in a July 2010, letter, Dr. C confirmed that the Veteran was recently diagnosed and treated for thyroid cancer.  She reported that the Veteran did not have any personal risk factor or history for thyroid disease or cancer and suggested that it may be related to herbicide agent exposure.  

The Veteran has not been afforded a VA examination in connection with this claim.  Pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) established that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service.  38 C.F.R. § 3.159 (2016).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159 (c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, the record includes evidence suggesting the Veteran's entitlement to a presumption of herbicide agent exposure and evidence suggesting a nexus between such exposure and current thyroid cancer.   Under these circumstances, the Board finds that the requirements to obtain a medical examination and opinion-for a more definitive etiology opinion-are met.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon, 20 Vet. App. at 79.

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in a denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

The Veteran has also asserted that he was exposed to ionizing radiation while serving aboard the USS Charles P. Cecil DD-835.  Notably, thyroid cancer is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2) (2016).  The available personnel records do not suggest radiation exposure or include a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation.  To afford the Veteran every possible consideration, another search request specifically for DD Form 1141 is needed.  If ionizing radiation exposure is indicated, further appropriate development should be accomplished.  

Also while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ should adjudicate the claim in light of all pertinent evidence, to particularly include all that added to the electronic claims file since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the appropriate record custodian to determine whether a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation exists for the Veteran and if so, obtain it and associate it with the record.  Document all correspondence.  

2.  If a DD Form 1141 or similar service department records verifying occupational ionizing radiation is received, conduct appropriate development in accordance with 38 C.F.R. § 3.311(a)(2)(iii) to specifically include review of the claim by the Under Secretary for Health.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA thyroid examination, by an appropriate physician, to obtain information as to the etiology of his thyroid cancer and its residuals.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify all residual manifestations of thyroid cancer that are currently present, or have been validly present at any point pertinent to the  claim (even if now asymptomatic or resolved).  

Then, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's thyroid cancer (a) is the result of presumed in-service herbicide agent exposure; or (b) is otherwise medically-related in-service disease, injury or event, to include sore throat complaints therein.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record, to include Dr. C's July 2010 letter suggesting a medical nexus between the Veteran's thyroid cancer and in-service herbicide agent exposure.  

The examiner must also consider and discuss all lay assertions, to include the Veteran's competent assertions as to the recollections of service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

Complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




